


EXHIBIT 10.1


TERMS OF DEFERRED STOCK UNIT AWARD AGREEMENT WITH CERTAIN EXECUTIVE OFFICERS


The form of Deferred Stock Unit Award Agreement (the “Agreement”), filed as
Exhibit 10.6 to the Registrant's Quarterly Report on Form 10-Q for the quarterly
period ended June 30, 2008, contains blanks where the executive's name, target
number of shares, grant date, vesting date, performance period, shortened
performance period start date, and months in term provided under the Agreement
vary for each executive.


On January 20, 2015, performance share awards were granted providing certain
executives the opportunity to earn common stock, the number of which is
determined pursuant to, and subject to the attainment of, performance goals. The
performance share awards were granted with a term of 36 months and vest on
January 20, 2018. The performance period start date was January 1, 2015 thereby
making the performance period January 1, 2015 through December 31, 2017. The
target number of shares for each executive awarded performance shares on January
20, 2015 is listed below.




Executive Officer
Target number of shares
Joseph J. MarcAurele
8,500
David V. Devault
4,200
Edward O. Handy, III
4,200
Stephen M. Bessette
2,800
James M. Hagerty
2,800
Mark K.W. Gim
2,800
Barbara J. Perino
2,000
Kristen L. DiSanto
2,000
Debra A. Gormley
2,000







